863 F.2d 693
LEAR SIEGLER, INC., ENERGY PRODUCTS DIVISION,Plaintiff-Appellee/Cross Appellant,v.William L. BALL, III, Secretary of the Navy, et al.,Defendants-Appellants/Cross-Appellees.LEAR SIEGLER INC., Plaintiff-Appellee,andUnited States Senate;  United States House ofRepresentatives, Plaintiffs-Intervenors-Appellees,v.William L. BALL, III, Secretary of the Navy;  WilliamStevenson, Contracting Officer, Defendants-Appellants.
Nos. 86-6496, 87-5698 and 87-5670.
United States Court of Appeals,Ninth Circuit.
Dec. 22, 1988.

ORDER
Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, and TROTT, Circuit Judges.


1
Upon the vote of a majority of the nonrecused active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.